                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      FRANKFORT

 DANIEL WHITE,                                   )
                                                 )
          Plaintiff,                             )        Civil No. 3:18-cv-00042-GFVT
                                                 )
 v.                                              )
                                                 )
 MSCB, INC.,                                     )                JUDGMENT
                                                 )
          Defendant.                             )

                                       *** *** *** ***

         Consistent with the Memorandum Opinion and Order entered this date and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED and ADJUDGED as follows:

         1.      Defendant MSCB, Inc.’s Motions to Dismiss [R. 8; R. 16] are GRANTED;

         2.      Plaintiff Daniel White’s Motion for Leave to Amend/Correct Complaint [R. 10] is

DENIED;

         3.      Judgment is ENTERED in favor of Defendant;

         4.      This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

         This 29th day of August, 2019.
